Title: To Thomas Jefferson from George Weedon, 3 November 1780
From: Weedon, George
To: Jefferson, Thomas



Dr Sr
Richmond Novr. 3d. 1780

I take the liberty of laying before your Excellency a return made me this morning of our Provision Stores. As the Militia are now coming in fast, and a considerable body may be Expected here in a few days we shall be much distressed to feed them unless steps are taken previous to their Assembling. And tho’ they will not remain here long, yet some delays may happen in Acquiping that cant possibly be prevented. Your Excellency will Observe the stock on hand to be very inconsiderable, and no doubt give such Directions as will obviate any evil to be Apprehended from want.
I am Yr. Excellencies Most Obt Servt.,
G Weedon

P.S. My dispatches to Genl. Gates is reporting to him a state of our operations and Defences making in Consequence of the present invasion. They will not require a particular Express.


GW.

